Citation Nr: 1709182	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO. 12-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for thyroid cancer, status post thyroidectomy, due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Agency of Original Jurisdiction (AOJ) for this matter is the RO in Nashville, Tennessee. 

In March 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran and his wife toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran was not exposed to uranium or to ionizing radiation during service.

2. The Veteran's thyroid cancer did not manifest in service, was not continuous since service, and was not shown to a compensable degree within one year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer, status post thyroidectomy, due to radiation exposure have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 The Veteran has not been provided with a VA examination for the claim on appeal. VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim. McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's thyroid cancer that occurred in service. VA, therefore, has no duty to provide medical examinations for these claims.

In December 2014, the claim was remanded for the Veteran to specify the exact incidents of radiation exposure. The Veteran was notified of such in a December 2015 letter, to which the Veteran provided a January 2016 statement in accordance with the remand instructions. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Thyroid Cancer

The Veteran contends his thyroid cancer is due to radiation exposure as a result of his military occupational specialty (MOS) during active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thyroid cancer is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran demonstrated a current disability. The Veteran was diagnosed with thyroid cancer in May 2009, and underwent a total thyroidectomy. See, e.g. July 2010 Rating Decision.

The Veteran attributes his thyroid cancer to radiation exposure as a munitions handler while in the Air Force. Specifically, the Veteran states he handled uranium based materials, including nuclear and conventional munitions.

Lay evidence regarding exposure to radiation can in some circumstances be competent evidence. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (finding that evidence linking non-ionizing microwave-type radiation emitted from naval radar equipment, which was tested and subjected to peer review, which was accompanied by articles taken from apparently reputable publications, and which demonstrated that the theory was being considered and debated in the relevant scientific community, taken together with evidence that radiation exposure in conjunction with radar operation was highly likely the cause of appellant's carcinomas, was adequate to meet the threshold test of plausibility). 

However, in this case, the Veteran has not submitted the type of supporting evidence contemplated in Rucker. The Veteran has not demonstrated that he possesses the training, experience, or knowledge to identify uranium in any form, or that he possesses the training, experience, or knowledge to distinguish harmful forms of uranium from nonharmful forms of uranium, or to distinguish harmful methods of contact from nonharmful methods of contact (i.e., whether mere proximity to a form of uranium, such as depleted uranium, is harmful, or whether physical contact or ingestion is required to produce harm). Moreover, he has not described the date, location, or circumstances of his asserted exposure to uranium, with the exception of noting that it was during his time as a munitions handler.

The Veteran is competent to describe his exposure to munitions in general, or to specific munitions. The Veteran may also be competent to describe information related to him by other individuals who had knowledge of the uranium content of specific munitions, but he has not done so. Moreover, his assertion that he was exposed to depleted uranium in service is not competent evidence with respect to relating his thyroid cancer to such exposure.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty, participated in a radiation-risk activity. The term 'radiation risk activity' has a specific meaning. It means (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946; (3) internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; (4) service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, (5) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program. 38 C.F.R. § 3.309 (d)(3)(i)(D). 

The Veteran does not contend that he participated in any of the activities specified as radiation risk activities. Moreover, service treatment records do not show that a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation was  created for the Veteran. A request was sent to the Department of the Air Force for the Veteran's radiation dose information. The USAF Master Radiation Registry was checked and no external or internal exposure data was found regarding the Veteran. Indeed, there is no suggestion in the service records that the Veteran had ionizing radiation exposure, as defined under VA law, during service, notwithstanding his lay assertions. 

Accordingly, the Board finds that there is no competent evidence establishing that the Veteran was, in fact, exposed to ionizing radiation in service, and he does not allege, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 3.309 (d).

The Veteran has provided several opinions from private physicians attributing his thyroid cancer to radiation exposure during service. However, these medical opinions are relevant only as to the third prong of a successful claim of service connection. As the Board has determined the Veteran has not been exposed to radiation as a result of his active service, these medical opinions are not relevant. 

The Veteran has cited several articles so support his assertions. Specifically, the articles support that munitions testing and readiness took place at his Air Base, that several pollutants have been found at Kadena Air Base including PCBs and Agent Orange, and the association between PCBs and thyroid disorders. However, the articles do not indicate a direct link between PCBs and thyroid cancer, nor do they support the contention that the Veteran himself was exposed to radiation. Therefore, the Board assigns little probative value to these articles because they constitute general research, are not specific to the Veteran's case, and do not link the Veteran's particular exposures to the development of thyroid cancer. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

Accordingly, service connection for thyroid cancer is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for thyroid cancer, status post thyroidectomy, due to radiation exposure is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


